14-3694
     Wahab v. Estee Lauder Companies, Inc.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 3rd day of September, two thousand fifteen.
 4
 5   PRESENT:
 6               JOHN M. WALKER, JR.,
 7               DENNIS JACOBS,
 8               DEBRA ANN LIVINGSTON,
 9                     Circuit Judges.
10   _____________________________________
11
12   Chassib Kassim Wahab,
13
14                              Plaintiff-Appellant,
15
16                     v.
17                                                                                14-3694
18
19   Estee Lauder Companies, Inc.,
20
21                     Defendant-Appellee.
22   _____________________________________
23
24   FOR PLAINTIFF-APPELLANT:                                Chassib Kassim Wahab, pro se,
25                                                           Stony Brook, New York.
26
27   FOR DEFENDANT-APPELLEE:                                 John D. Winter, Esq., YiLing Livia
28                                                           Chen-Josephson, Esq., Patterson
29                                                           Belknap Webb & Tyler LLP, New
30                                                           York, New York.
31
32
 1          Appeal from a judgment of the United States District Court for the Eastern District of New

 2   York (Feuerstein, J., Tomlinson, M.J.).

 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5          Appellant Chassib Kassim Wahab, pro se, appeals the district court’s grant of summary

 6   judgment dismissing his discrimination claims under the Age Discrimination in Employment Act

 7   (“ADEA”), 29 U.S.C. §§ 621, et seq., and New York state law. The district court’s decision was

 8   based on Wahab’s failure to file a timely charge with the Equal Employment Opportunity

 9   Commission (“EEOC”), his contractual waiver of claims, his failure to show that the

10   non-discriminatory reason for the challenged employment action—rejection of his application to

11   transfer to a new position because of his refusal to take a required test—was pretextual, and his

12   failure to offer sufficient evidence to allow his remaining claims of disparate treatment and

13   harassment to survive summary judgment.           We assume the parties’ familiarity with the

14   underlying facts, the procedural history of the case, and the issues on appeal.

15          We review de novo a district court’s grant of summary judgment, with the view that

16   “[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

17   issues of material fact and that the moving party is entitled to judgment as a matter of law.”

18   Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We resolve all

19   ambiguities and draw all inferences in favor of the non-movant. Nationwide Life Ins. Co. v.

20   Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is appropriate

21   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the




                                                      2
 1   non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

 2   (1986).

 3             Upon review, we conclude that the district court correctly ruled that (1) Wahab failed to

 4   file a timely charge with the EEOC, which rendered his federal claims time-barred; (2) he failed to

 5   carry his burden of showing that the non-discriminatory reason for the defendant’s failure to

 6   transfer him to the Melville facility was pretextual; and (3) he failed to produce evidence as to his

 7   other, indeterminate disparate treatment and harassment claims sufficient to survive summary

 8   judgment. As to these grounds for dismissal, we affirm for the reasons stated in the magistrate

 9   judge’s well-reasoned and thorough report and recommendation, adopted in its entirety by the

10   district court. Because we do so, we need not determine whether Wahab’s contractual waiver of

11   claims was in fact knowing and voluntary, and therefore provided an independent basis for

12   dismissal of the action.

13             We have considered all of Wahab’s remaining arguments and find them to be without

14   merit. Accordingly, we AFFIRM the judgment of the district court.

15
16                                                  FOR THE COURT:
17                                                  Catherine O=Hagan Wolfe, Clerk




                                                       3